Citation Nr: 0306246	
Decision Date: 04/01/03    Archive Date: 04/10/03	

DOCKET NO.  94-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy or neurogenic claudication on a direct basis or as 
the result of exposure to herbicides. 

2.  Entitlement to an increased rating for residuals of a 
gunshot wound, left thigh, with diminished sensation, 
currently evaluated as 10 percent disabling. 


(The issue of whether the rating decision rendered on April 
30, 1969 that granted service connection for residuals of a 
gunshot wound to the left thigh, but assigned a 
noncompensable evaluation, was clearly and unmistakably 
erroneous is the subject of a separate decision.).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968. 

This matter arises from various rating decisions rendered 
since September 1992 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, that denied 
the benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the veteran requested personal 
hearings before traveling members of the Board.  Such 
hearings were conducted before two of the undersigned in 
November 2000 and September 2002; transcripts of those 
proceedings are of record.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  There is no medical evidence of record indicating that 
the veteran currently has either peripheral neuropathy or 
neurogenic claudication.  

3.  For the period of the veteran's current claim under the 
criteria in effect both before and after July 3, 1997, the 
residuals of a gunshot wound to the left thigh have been 
manifested by subjective complaints of pain in the area of 
the gunshot wound.  However, there are no adhesions 
associated with the wound, no tendon damage, no bone or joint 
involvement, and no vascular involvement.  The left thigh has 
full muscle strength with mild pain expressed upon forceful 
extension of the knee and forceful abduction of the leg.  No 
limitation of motion of the joints of the left leg are 
present.  This represents not more than moderate impairment.  


CONCLUSIONS OF LAW

1.  Neither peripheral neuropathy nor neurogenic claudication 
was incurred in, or aggravated by, active military service, 
and neither can be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  An evaluation in excess of 10 percent for residuals of a 
gunshot wound to the left thigh, with diminished sensation is 
not warranted under the rating criteria in effect either 
prior to, or since, July 3, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 
4.55, 4.56, 4.73, Diagnostic Code (DC) 5314(1996) and (2002); 
4.120, DC 8529 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was issued a statement 
of the case, as well as supplemental statements of the case, 
that informed him of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  He also was afforded personal hearings before RO 
personnel and Board members during the course of the 
appellate process.  In addition, both the Board remand dated 
in January 2001 and an RO letter dated April 4, 2001, 
notified him of the impact of the VCAA on his appeal, of VA's 
duty to assist him in obtaining evidence for his claim, what 
the evidence must demonstrate, and which evidence VA will 
acquire on his behalf, as opposed to that evidence or 
information that it was his responsibility to submit.  Thus, 
he was provided with adequate notice as to the evidence 
needed to substantiate his claim, and the division of duties 
between VA and the veteran in obtaining such evidence.  See 
Quartuccio, 16 Vet. App. at 187.

Moreover, the veteran was afforded a VA examination in 
February 2002 to further clarify the record.  At the personal 
hearing held on September 10, 2002, he indicated that the 
February 2002 VA examination had been satisfactory, and that 
he could think of no additional evidence in his possession 
that could further support his claim.  Nevertheless, he was 
given an additional sixty days in which to submit any further 
evidence that might come to light; no additional evidence has 
been submitted since that time.  Thus, the record indicates 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issues on appeal has been obtained.  As such, with the 
duty to notify and assist required by VCAA met, the Board may 
proceed to an adjudication of the appeal on its merits.  

II.  Service Connection for Peripheral Neuropathy or 
Neurogenic Claudication

The veteran contends that he developed peripheral neuropathy 
or neurogenic claudication as a result of his service-
connected gunshot wound.  Alternatively, he contends that he 
developed this disorder as a result of exposure to herbicides 
while serving in the Republic of Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  Service 
connection also may be granted for organic diseases of the 
nervous system that become manifest to a compensable degree 
within one year following the veteran's discharge from 
military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disability noted during military service and 
for which continuity of symptomatology is demonstrated 
thereafter, either through the submission of medical or lay 
evidence, if the disability is of the type as to which lay 
evidence is competent to identify its existence.  See 
38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  However, a clinically identifiable 
"disability" must exist.  See 38 U.S.C.A. § 1110.  This 
also is applicable to the statutory presumptions set forth in 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), as well as the 
provisions of 38 C.F.R. § 3.310(a) (2002) regarding a grant 
of service connection for disability that is proximately due 
to, or the result of, a service-connected disease or injury.  

Service medical records indicate that the veteran sustained a 
gunshot wound to the left thigh as a result of combat with 
the enemy while serving in the Republic of Vietnam.  A 
residual of that gunshot wound is impairment of the left 
lateral femoral cutaneous nerve.  During a VA medical 
examination conducted in June 1992, peripheral neuropathy of 
the lateral femoral cutaneous nerve on the left side distal 
to the gunshot wound scar was diagnosed.  However, no further 
peripheral neuropathy was observed.  

During VA treatment conducted in July 1998, the veteran 
complained of paresthesias in the lower extremities of six 
months' duration.  Neurological examination of the lower 
extremities resulted in a provisional diagnosis of "the 
possibility of either neurogenic or vascular claudication."

The veteran was afforded a special VA physical examination in 
early 2002 to clarify complaints of paresthesias associated 
with his lower extremities.  Although some numbness was 
observed in the area of the gunshot wound scar on his left 
thigh, no peripheral neuropathy was apparent.  Nor was the 
presence of neurogenic claudication confirmed.  Instead, the 
examiner noted that the veteran's history of numbness in the 
bottom of his left foot could be indicative of an S1 
radiculopathy or sciatic nerve injury.  The examiner also 
noted that there is no correlation between the veteran's 
service-connected gunshot wound and the latter findings.  He 
further pointed out that there were no objective findings to 
support the presence of S1 radiculopathy or sciatic nerve 
injury.  In any case, both peripheral neuropathy (aside from 
injury to the left lateral femoral cutaneous nerve) and 
neurogenic claudication was specifically ruled out.  

The foregoing indicates that service connection is not 
warranted for either peripheral neuropathy or neurogenic 
claudication either on a direct, presumptive, or secondary 
basis.  Current clinical evidence simply does not indicate 
the presence of either disability.  This is true 
notwithstanding the veteran's testimony and subjective 
complaints to the contrary.  While the veteran's good faith 
is not in question, his lay belief that a disability, in this 
case peripheral neuropathy, is present is not competent to 
establish the existence or the origins of such a disability.  
Only competent medical evidence may establish the diagnosis 
and the etiology of the disability claimed here.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The competent medical 
evidence of record appears to link the veteran's complaints 
of paresthesias of the lower extremities not to peripheral 
neuropathy but to, at best, subjective complaints of an S1 
radiculopathy or a sciatic nerve injury, and not to the 
residuals of his gunshot wound or exposure to herbicides.  As 
the most recent examiner pointed out, however, there is no 
objective support for the presence of a current disability 
due to S1 radiculopathy or a sciatic nerve injury to service.  
Absent current clinical evidence of the presence of either 
peripheral neuropathy or neurogenic claudication, there is no 
reasonable basis upon which to predicate a grant of the 
benefit sought.  Further, because the competent medical 
evidence does not demonstrate a current disability due to S1 
radiculopathy or a sciatic nerve injury, there is no basis 
for further development or adjudicative action as to whether 
such a disorder is related to service or a service connected 
disorder.


III.  Increased Rating for Residuals of a Gunshot Wound, Left
Thigh, with Diminished Sensation

The veteran contends that the residuals of a gunshot wound to 
the left thigh are more severe than currently evaluated.  He 
cites pain and numbness in the area of the gunshot wound in 
this regard.  At his most recent personal hearing, however, 
he acknowledged that this symptomatology did not appear to 
interfere with the functioning of his left leg.  

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
The question posed is whether the 10 percent disability 
rating currently assigned accurately reflects the extent of 
disability present in the area of the gunshot wound to the 
veteran's left thigh.  Parenthetically, this disorder must be 
evaluated without resort to the painful and tender residual 
scar left by the gunshot because that has been assigned a 
separate 10 percent evaluation pursuant to the provisions of 
38 C.F.R. § 4118, DC 7804 (2002).  Evaluation of that 
residual scar is not an issue that is currently before the 
Board.  

The Board notes that the veteran's disability has been 
evaluated as a muscle injury resulting from a gunshot wound, 
and that by regulatory amendment effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. § 4.55, 4.56, and 
4.72.  See 62 Fed. Reg. 30237-30240 (1997).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply unless congress has provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise, and the Secretary did so.  Thus, the veteran's 
claim for an increased rating must be evaluated under the 
rating criteria concerning evaluation of disability residual 
to healed wounds involving muscle groups due to gunshot or 
other trauma which was in effect prior to July 3, 1997, and 
the current criteria, made effective on July 3, 1997, to 
determine which is more favorable to the veteran.  The RO 
initially evaluated the disability at issue under the pre-
July 1997 criteria, and then reconsidered it under the new 
criteria. 

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective July 3, 1997.  As such, the Board will 
set forth the appropriate context for both the old and the 
new versions of that regulation.  

Under the old criteria, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of 
laceration.  The service medical records would show a record 
of a wound of slight 
severity or relatively brief treatment and return to duty, as 
well as healing with good functional results.  There would be 
no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimal scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function, and no retained metallic 
fragments would be present.  38 C.F.R. § 4.56(a) (1996).

A moderate disability of muscles was a through-and-through or 
deep penetrating wound of relatively short track by a single 
bullet or small shell or shrapnel fragments.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection would be apparent.  
The service medical records would show a record of 
hospitalization in service for treatment of the wound.  In 
addition, there would be records following service of 
consistent complaints of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objectively, the medical evidence 
would show a moderate injury to a muscle group manifested by 
entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate relatively short track 
of missile through tissue; signs of moderate loss of deep 
fasciae or muscle substance or impairment of muscle tonus, 
and definite weakness would be apparent on comparative tests.  
See 38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through-and-
through or deep penetrating would by a high velocity missile 
of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The service medical 
records would show a record of hospitalization for a 
prolonged period in service for treatment of the wound of 
severe grade.  In addition, there would be records following 
service of consistent complaints of cardinal symptoms of 
muscle wounds.  There might also be evidence 
of unemployability because of an inability to keep up with 
the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate the track of the missile through important muscle 
groups.  Further, there would be indications on palpation of 
moderate loss of deep muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved would give positive evidence of marked or moderately 
severe loss.  See 38 C.F.R. § 4.56(c).

Under the new criteria, 38 C.F.R. § 4.56 provides that:  (a) 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to July 3, 1997.  However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the Board will set forth the 
new version.  

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles; (i) type of injury:  simple wound of muscle without 
debridement or infection; (ii) history and complaint:  
service department record of superficial wound with brief 
treatment and return to duty; healing with good functional 
results; no cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of this 
section; (iii) objective 
findings:  minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; no impairment of function or 
metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles:  (i) type of injury:  through-and-through and deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) history and complaints:  service department 
record or other evidence of inservice treatment for the 
wound; 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 
paragraph (c) of this section, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles; (iii) objective 
findings; entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fasciae or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56 (d)(3) describes moderately severe 
disability of muscles:  (i) type of injury:  through-and-
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) history and complaint:  service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements; (iii) objective findings:  entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fasciae, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

38 C.F.R. Part 4 as it pertains to Muscle Group designations 
was also revised as of July 3, 1997, and here the changes 
were merely in the presentation of the 
identifying information pertaining to each Muscle Group.  
There is no substantive distinction between the rating 
criteria as established prior to July 3, 1997, and 
thereafter.  

Residuals of injury to Muscle Group XIV, i.e., the anterior 
thigh group, will be assigned a 10 percent disability 
evaluation when they are "moderate" in nature; a higher 
disability evaluation requires residuals that result in 
"moderately severe" to 
"severe" impairment of that anatomical part.  See 38 C.F.R. 
§ 4.73, DC 5314.  Alternatively, neurological conditions 
shall be rated in proportion to the impairment of motor or 
sensory function.  See 38 C.F.R. § 4.120.  Pursuant thereto, 
paralysis of the external cutaneous nerve of the thigh shall 
be evaluated as noncompensable if mild or moderate in nature; 
a 10 percent rating requires severe to complete paralysis.  
Id., at DC 8529.  A muscle injury rating, however, will not 
be combined with a peripheral nerve paralysis rating of the 
same body part unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a).

The veteran sustained a gunshot wound in combat to the left 
thigh while serving in the Republic of Vietnam on January 25, 
1968.  The initial treatment records indicate that the wound 
was debrided and then received delayed primary closure.  The 
treatment records specifically report there was no artery or 
nerve involvement.  There was no indication of bony injury.  
The wound healed well.   The veteran was hospitalized for 
recovery and convalescence and then returned to duty on 
February 23, 1968.  

During a VA physical examination conducted in March 1969, an 
oblique scar on the anteromedial aspect of the upper third of 
the left thigh was noted.  This was approximately 5 1/2-
inches long and 1/2 inch wide.  The scar was slightly 
depressed at its distal third.  However, it was nonadherent, 
nontender, and not suggestive of keloid formation.  No muscle 
loss was apparent, and the area of the gunshot wound 
reflected normal sensation to pinprick.  No limitation of 
motion of any part of the left lower extremity was apparent 
to the examiner.  Nor were there any other significant 
musculoskeletal abnormalities.  X-rays of the left femur 
demonstrated no evidence of significant abnormality.  

During a VA physical examination conducted in 1982, a tender 
6-inch scar on the left thigh was noted.  This was sensitive 
to pinprick on the lateral side, but dull on the medial side 
of the left thigh.  However, no limitation of functional use 
of the left lower extremity was observed either during that 
examination or during a similar VA examination conducted in 
February 1986.  

During a VA physical examination conducted in June 1992, the 
veteran complained of an area of diminished sensation on the 
left side distal to the gunshot wound scar.  He also 
complained of pain and tingling in the area around the 
residual scar.  Some muscle cramping in the left thigh was 
observed; however, the veteran's gait was normal, and there 
was no atrophy or wasting of the left thigh musculature.  
Only slight loss of the subcutaneous tissue in the area of 
the scar was observed.  Strength in the left leg was within 
normal limits, as was range of motion.  Peripheral neuropathy 
of the lateral femoral cutaneous nerve on the left side 
distal to the scar was diagnosed.  Again, similar findings 
were noted during VA physical examinations conducted in April 
1994 and September 1998.  

The most recent clinical findings regarding the residual scar 
of a gunshot wound to the veteran's left thigh are contained 
in the examination reports dated in early 2002.  These 
indicate that the veteran had a history of a superficial 
through-and-through wound to the left thigh that he indicated 
was painful, most noticeably at night.  He stated that he had 
a constant level of baseline pain that was fairly low in 
nature, but that was exacerbated when he slept on his left 
side.  No limitation of joint motion in either the veteran's 
left hip or left knee was observed.  A 4-inch-long and 
1/4-inch-wide scar on the upper left thigh, resulting in 
minimal tissue loss, was observed.  The examiner believed 
that the lateral quadriceps and perhaps the iliotibial band 
were involved.  No adhesions and no tendon damage were 
discernible.  Nor was any bone or other joint involvement.  
Some nerve involvement with the lateral femoral cutaneous 
nerve was observed.  Muscle strength in the left lower 
extremity was within normal limits.  No muscle herniation in 
the area of the gunshot wound scar was present.  The veteran 
acknowledged that the residuals of the gunshot wound did not 
result in any limitations of motion of either his left hip or 
his left knee, but that he sometimes experiences a bit of 
fatigue in that muscle group.  He indicated that the 
disability primarily influenced the activities of his daily 
living because of his need to avoid pressure on that area.  

The history of the disability, the veteran's complaints, as 
well as the objective findings of physicians over the period 
covered by this appeal, are indicative of the presence of no 
more than moderate disability to Muscle Group XIV.  The 
initial injury did not involve the bones, nerves or veins.  
While it was treated with debridement and delayed primary 
closure, there was no notation that the debridement involved 
muscle tissue.  The hospitalization was not prolonged nor was 
there any infection.  No retained fragments have been 
demonstrated on multiple x-rays over the years.  The initial 
examination post service reported no apparent actual muscle 
loss.  

The more recent examinations report involvement of only 
muscles of Group XIV.  See DC 5314.  Although the veteran 
complains of a lowered threshold of fatigue, objectively the 
recent examiners have noted only minimal loss of muscle 
substance without impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  There is no indication of loss of muscle power, 
impairment of coordination, or uncertainty of movement.  
Although the veteran complains of pain in the area of the 
gunshot wound, this appears to be primarily due to scar 
tissue present.  That manifestation has been recognized by a 
separate rating.

It should be noted that to warrant classification as 
"moderately severe," a deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring must be present.  This must be 
coupled with loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings also must 
include indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance compared with the sound side must demonstrate 
positive evidence of impairment.  The evidence of record 
quite clearly does not begin to approach a demonstration of 
this pattern of history, complaints or findings.  Reports of 
various examinations conducted through the years, 
particularly more recently, indicate that the veteran has 
full use of the left lower extremity.  Moreover, there is no 
indication of the loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  As such, this disability is not more than 
"moderate," notwithstanding the recent characterization 
that it is a through-and-through wound.  Moreover, injury to 
the left lateral femoral cutaneous nerve does not result in 
impairment of motor function of the left leg; instead, only 
minimal loss of sensation has resulted.  This constitutes no 
more than mild to moderate impairment.  In any case, neither 
a separate compensable rating nor a compensable rating 
combined with that assigned for the residuals of injury to 
Muscle Group XIV of the left leg can be assigned without 
violating the tenets of 38 C.F.R. § 4.14 (2002) regarding 
"pyramiding"and those of 38 C.F.R. § 4.55(a) alluded to 
previously.  Accordingly, a disability evaluation in excess 
of the 10 percent currently assigned is not warranted.  See 
38 C.F.R. § 4.56, 4.73, DC 5314.  

Notwithstanding the above, a rating in excess of that 
currently assigned may be 
granted when it is demonstrated that a particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  There is no 
indication that the disability at issue has required frequent 
hospitalization since the veteran's discharge from military 
service.  
Moreover, the veteran worked for approximately 30 years as a 
mechanic following 
his discharge from military service.  For a good deal of that 
time, he owned and operated his own business.  He testified 
that he ultimately retired from his employment because of 
symptomatology associated with his post-traumatic stress 
disorder rather than that associated with his gunshot wound 
to the left thigh.  Absent evidence of either frequent 
hospitalization or marked interference with employment, there 
is no basis to conclude that the disability at issue is more 
serious than that contemplated by the aforementioned 
schedular provisions.  Thus, the failure of the RO to submit 
the case for consideration by the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
was not unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).

Finally, the Board notes that nothing in this determination 
is intended in any way to minimize or deprecate the fact that 
the veteran was wounded in combat.  The Board is obligated, 
however, to apply the facts as it finds them to the governing 
criteria for rating the severity of the combat wound.  Given 
the facts found here, the Board is compelled to find that no 
higher rating is warranted in this case.


ORDER

Service connection for peripheral neuropathy and neurogenic 
claudication, to include as the result of exposure to 
herbicides, is denied.  

An increased rating for residuals of a gunshot wound, left 
thigh, with diminished sensation, is denied.  


			
	STEVEN L. COHN	RICHARD B. FRANK
	                Veterans Law Judge,                                   
Veterans Law Judge,  
	 Board of Veterans' Appeals	Board of Veterans' Appeals


		
	MICHAEL E. KILCOYNE
Acting Veterans Law Judge,
 Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

